CARMODY, Chief Justice. This matter coming on to be heard upon the Alternative Writ of Prohibition heretofore issued in this cause and this Court having considered the matter upon briefs and oral argument and being otherwise fully advised in the premises finds that the Alternative Writ of Prohibition heretofore entered in this cause should be and hereby is made permanent. It is therefore ordered, adjudged and decreed that the Honorable Matias A. Zamora and the Fourth Judicial District Court are hereby permanently enjoined and prohibited from enforcing or continuing in effect the injunctions of February 26, 1964 and December 20, 1965 entered in Cause No. 6322, Guadalupe County by himself and his predecessor, and is further permanently enjoined and prohibited from interfering in any way with the performance by the County Commissioners of Guadalupe County of their duty as previously declared by this Court in the case State, ex rel. Reynolds, State Engineer v. Board of County Commissioners of Guadalupe County, 71 N.M. 194, 376 P.2d 976, to cause the County Treasurer to spread upon the county tax rolls the watermaster taxes due and owing within Guadalupe County as certified to them by the State Engineer.